 

SendtoNews Distribution Agreement For Media




This Agreement dated December 15, 2013 (The “Effective Date”),




Between:




SENDTONEWS VIDEO INCORPORATED, a British Columbia company, having an office at
 1111 Wharf Street, Victoria, B.C., Canada, V8W 1T7, (Fax No.: (250) 483-6436),

(“SendtoNews” or “STN”)




And:




SYNDICORE ASIA LIMITED, a Hong Kong company, having an office at Flat 1010,
Miramar Tower, 132 Nathan Road, Tsim Sha Tsui, Kowloon, Hong Kong, (Fax No.:
(852) 3020-9221)

(“Customer”)




SendtoNews and Customer, in consideration of the covenants and agreements
specified herein, and intending to be legally bound, hereby agree as follows:




Delivery and Supply of Aggregated Third Party Content

1.1

SendtoNews is an aggregator of third party content and agrees to license to
Customer the third party content (the “Content”) set out in Schedule A, attached
to this Agreement (which schedule is hereby incorporated by reference as an
integral part of this Agreement) (the “Schedule A”). Such Content shall be used
by Customer solely as provided in this Agreement.

License of Rights

2.1

Grant of License by SendtoNews.  

(a)

Subject to the terms and conditions of this Agreement, SendtoNews hereby grants
to Customer, subject to Section 2.1(c) and any special provisions included in
Schedule A hereto, an exclusive Asia Pac region, non-transferable license (the
“Rights”) to use, modify, edit, reproduce, distribute, feed, store, communicate,
display and transmit the Content in electronic form in connection with the
Licensed Media (as defined herein) throughout the ‘the territory’ as defined in
2.1 (d) during the Term (as defined herein), and to permit users of the Licensed
Media to download portions of Content and print the Content for personal use,
provided that the Content will only be used by Customer and its permitted users
in a manner that: (i) constitutes fair dealing for the purpose of research or
private study, or constitutes fair dealing for the purpose of criticism, review,
or news reporting; (ii) if the source of Content is provided, attributes that
source, and states the name of the author (in the case of a copyrightable work),
the performer (in the case of a performer's performance), the maker (in the case
of a sound recording), or the broadcaster (in the case of a communication
signal), if provided; (iii) is non-commercial, unless otherwise expressly agreed
by SendtoNews; (iv) maintains, without modification in the Content, all
copyright, trade-mark, and other proprietary notices and disclaimers present in
the Content; (v) truly and accurately reflects the intention of the material
included in the Content if viewed in its entirety; and (vi) is fully compliant
with all terms and conditions imposed by the third party owners (herein an
“Owner” or “Owners”, as applicable) of the Content, including, without
limitation, those terms and conditions attached hereto Schedule  A, and as
otherwise notified by SendtoNews or the Owners from time to time.





1




(b)

The Rights provided in this Agreement are non-transferable and the use,
reproduction, storage, display and transmission of Content are subject to such
restrictions as the Owners of STN may impose from time to time, including,
without limitation, to limitations on size, placement, duration of use and
geographic distribution and types of advertising partners. Customer will be
required within the SendtoNews Software Platform to agree to these terms from
time to time as is deemed necessary by the SendToNews rights management team at
its own discretion.

(c)

In furtherance of the above, Customer acknowledges that some of the Content is
obtained by SendToNews under contractual restrictions from its Owners.  For
example an Owner may not wish its Content to be associated with the adult
materials or gambling materials and their license to STN prohibits its Content
being posted on Licensed Media associated with such materials. Where such
restrictions exist, the Content provided by SendtoNews will be provided to
Customer subject to such restrictions and Customer agrees upon notice of such
restrictions to comply with them (or not accept the applicable Content).  In
order to obtain Content from certain Owners, Customer may be required to execute
further agreements where required for SendToNews to comply with its obligations
to such Owners.  

(d)

Customer will act as a distribution and advertising sales arm for the Asia Pac
region (‘the territory’) which is clearly defined as the territories of (Japan,
Hong Kong and Macau, South Korea, Singapore, Thailand,  Laos,  Vietnam, Myanmar,
Cambodia, China, Mongolia, Taiwan, Malaysia, India, Afghanistan, Bangladesh,
Bhutan, Maldives, Nepal, Pakistan, Sri Lanka,  Brunei, Fiji, Kiribati, Niue,
Philippines, Samoa, Solomon Is. Tonga, Tuvalu, Vanuatu, Amsterdam Is., Baker
Is., Borneo, British Indian Ocean Territory, Canton & Enderbury Is., Ducie Is.,
Fanning Is., French Polynesia, Guam Heard & McDonald Is., Howland Is., Jarvis
Is., Johnston Is., Kerguelen Is., Malden Is., Mariana Is., Midway Is., Pacific
Is., Trust Territory, Palmyra Is., Rotuma Is., St. Paul Is., Starbuck Is., Sunda
Is., Timor, Tokelau Is., Wake Is., Wallis & Futuna Is., Washington Is.).  

  2.2 Licensed Media.  For the purposes of this Agreement, ‘Licensed Media”
means each and every internet web-page located on any web-portal, web-site,
domain name, sub-domain or URL, or mobile application owned, operated, powered,
licensed or controlled by Customer or any affiliated entity of Customer, whether
now existing or to be created during the Term, including, without limitation,
those operating on mobile phones, tablets, personal digital assistants, pagers,
hybrid devices, Connected TV, other wireless enabled devices and applications,
any fixed or mobile electronic distribution or computer network delivery
platform or device (whether now known or devised in future) .   

2.3

Proprietary Notices.  Customer will not alter or impair any acknowledgment of
copyright, trade-mark or other intellectual property rights of SendtoNews or of
any Owners that may appear in the Content including any copyright, trademark and
similar notices that SendtoNews or any Owner may reasonably request in writing.
 Without limiting the foregoing, Customer will, whenever the Content is
displayed by Customer and unless otherwise advised by SendtoNews, state that the
Content is provided “Courtesy of SendtoNews.com”.

2.4

SendtoNews Services/Delivery of Content.  In addition to any services that are
to be provided as set forth in Schedule A, SendtoNews will provide reasonable
on-going assistance to Customer with regard to technical, administrative and
service-oriented issues relating to the delivery, utilization, transmission,
storage and maintenance of the Content.  SendtoNews will use reasonable
commercial efforts to provide updated Content on a regular basis.  Without
limiting the generality of the foregoing, during the Term of this Agreement,
unless otherwise agreed in writing, SendtoNews will deliver Content to Customer
each business day in the manner set forth in Schedule A.

Financial Terms

3.1

Advertising Revenues.  For the purposes of this Agreement, the following
definitions apply:






2




“Advertiser(s)”

means any third party or parties who purchase Advertisements.

“Advertisements”

means the display advertisements, which appear on the pre-roll, mid-roll,
post-roll, of paid advertising related to any Content.

“Advertising Revenues”

means the gross revenue earned by Customer or STN, as applicable, during the
Term in respect of the sale of any Advertisements, reduced only by (a) any
applicable sales or value added taxes (but not taxes based on earnings) payable
with respect to such Advertisements, (b) any amount to be remitted to a specific
provider of Content and (c) any credits or refunds provided to an Advertiser.




3.2.1 Revenue Share. Both STN and Customer will use commercially reasonable
efforts to solicit Advertisements from Advertisers.




(i)

Premium Player:  A premium player is for purposes of this Agreement defined as a
full size player placed on Publisher site above the fold. Customer or STN, as
applicable, will pay to the other party thirty percent (30%) of the Advertising
Revenue actually received in any calendar month within thirty (30) days after
the end of such month.  Any exception to this for a distribution partner of the
customer must be pre-approved in writing by the C.O.O. or C.E.O. of STN.




(ii)

Non-Premium Player:  A non-premium player is for purposes of this Agreement
defined as either a sidebar player, or placement of any player below the fold.
Customer or STN, as applicable, will pay to the other party twenty percent (20%)
of the Advertising Revenue actually received in any calendar month within thirty
(30) days after the end of such month.  Any exception to this for a distribution
partner of the customer must be pre-approved in writing by the C.O.O. or C.E.O.
of STN.

 

(iii)

SendtoNews will collect and remit to each Content owners the commission due to
them. STN will provide within sixty (60) days after the end of each calendar
month during the Term, a monthly report setting out full details of all
Advertising Revenues generated during the immediately preceding calendar month.




3.2.2

Ad Sales By Customer  




(a)

Customer and STN will be permitted to sell local language advertisements for
display in Players  located on the Licensed Media and third party websites in
‘the territory’ (“STN Players”); provided that Customer adheres to such
requirements as STN may reasonable impose, including, without limitation, those
intended to avoid violations of STN’s agreements with Owners. (e.g., not to show
advertisements against NASCAR content which would result in STN being in
violation of its agreement with NASCAR) provided that Customer is advised of any
restrictions in advance of an Advertising Sale.  




(b)

Unless otherwise agreed to in writing by STN (which can include email) no
Digital Advertisements may be sold by Customer at a rate of less than $25 CPM.




(c)

Customer may only display advertisements on STN Players where the advertisements
are acquired pursuant to a contract directly with the advertisers or the
agencies that act on behalf of such advertisers.  In no event shall Customer
shall enter into any agreement for any advertising to be displayed on or through
any STN Player where such agreements involve any advertisement network, broker,
bidding/sale platform or similar marketplace where the minimum CPM stated in 3.2
sec (b) would be compromised.





3




(d)

In addition to the amounts outlined in Section 3.2.1 (a), Customer shall be
entitled to 10% of all Advertising Revenue actually paid to STN or Customer for
displaying advertisements sold by Customer and served through the STN Player on
the Licensed Media or any other third party websites located in ‘the territory’
(“Customer Advertising Sales Commission”) so long as such Advertisements meet
the reasonable requirements of STN in effect from time to time.  Subject, to
Section 3.2.1, any other Advertising Revenue received by Customer shall be paid
over to STN no later than thirty (30) days following the date on which such
Advertising Revenue is run and invoiced to Advertiser by Customer.




(e)

Customer shall use reasonable commercial efforts to ensure that Advertisements
it sells are not defamatory, illegal, advocate violence or illegal conduct or
infringe upon the rights of any person.




(f)

 During the Term, Customer shall appoint and maintain an individual who shall be
the primary contact with whom STN may communicate with regard to all advertising
related matters.  




(g)

Customer shall continue to be entitled to exclusivity in ‘the territory’ if
Customer has achieved the following targets by the calendar year end of 2014.




2014 – end of Year Target for sustainable run rate




•

Minimum Monthly Digital Impressions – 20,000,000

•

Obtain an Average Digital CPM - $25.00

•

Obtain an Average Broadcast CPM - $12.50

•

Achieve Advertisement Sales ramp up run rate - $300,000




For years following 2014 the targets shall be determined by the parties, acting
reasonably.

Should these targets not be met this agreement moves to non-exclusive
distribution and ad sales in ‘the territory’.  For clarity this means that STN
shall engage in no other third party distribution or ad sales agreements in ‘the
territory’ outlined in this agreement.

Payments to Customer pursuant to this clause shall be paid within 120 days
following the end of each calendar quarter.  





4




Term and Termination

4.1

Initial Term and Renewals.  This Agreement will become effective as of the
Effective Date and will, unless sooner terminated as provided below or as
otherwise agreed, remain effective for the initial term set forth in Schedule A
(the “Initial Term”).  Upon the expiration of the Initial Term, this Agreement
will automatically renew for successive additional periods as specified in
Schedule A (“Extension Terms”), unless otherwise terminated by either party at
any time during an Extension Term by giving at least sixty (60) days written
notice to the other party. As used herein, “Term” means collectively the Initial
Term and any Extension Term(s).   

4.2

Suspension of Service.

STN shall at all times have the right to suspend or terminate the delivery of
any Content hereunder where it believes that Customer has violated any
restrictions imposed by an Owner with respect to the distribution or use of its
Content.

4.3

Termination for Cause.  This Agreement may be terminated by either party
immediately if the other party breaches any of its payment obligations under
this Agreement and such breach is not remedied within ten (10) days following
the date of written notice to such party of the details of such payment breach.
 Notwithstanding the foregoing, this Agreement may be terminated by either party
immediately upon written notice if the other party: (a) becomes insolvent; (b)
files a petition in bankruptcy; (c) makes an assignment for the benefit of its
creditors; or (d)  breaches any of its obligations under this Agreement in any
material respect (other than a breach of a payment obligation hereunder), and,
if capable of being remedied, such breach, is not remedied within thirty (30)
days following written notice to such party. Upon termination or expiration of
this Agreement for any reason, SendtoNews will be entitled to cease delivery of
new Content to Customer and Customer will immediately cease all further use of
the existing Content unless otherwise expressly agreed by SendtoNews.  Upon
termination or expiration of this Agreement for any reason, if SendtoNews
consents to Customer continuing to exercise its Rights in respect of some or all
of the Content already delivered to Customer, such continued use will be subject
to Customer continuing to be in compliance with all terms and conditions set
forth in this Agreement, including, without limitation, its payment obligations
in respect of Advertising Revenues generated from Content already delivered to
Customer. The rights of termination set out herein are in addition to and not in
substitution of any other rights or remedies available to a party arising upon
any of the circumstances set out above giving rise to such rights of
termination.

4.4

Termination upon Cessation of Content.  If SendtoNews elects to stop offering a
commercial service of licensing aggregated third party Content to others during
the Term of this Agreement, SendtoNews will provide Customer no less than sixty
(60) days written notice of such discontinuance.  Upon expiration of the sixty
(60) day notice period, this Agreement will terminate automatically and the
terms and conditions in Paragraph 4.3 will apply.

4.5 Mutual Termination for Convenience.  Either party may terminate this
agreement at any time for convenience by providing the other party (60) days
written notification of termination.   

4.6

Effect of Termination.  Any termination pursuant to this Paragraph 4 will be
without any liability or obligation of the terminating party, other than with
respect to any obligations accrued hereunder prior to the date of such
termination, including any rights that a party may have with respect to any
breach of this Agreement existing prior to such termination.  All
representations, warranties and indemnities set out in this Agreement, as well
as any other provisions necessary to give effect to same or which by its nature
is intended to survive expiration or termination will survive the expiration or
termination of this Agreement.




5




Ownership

5.1

Ownership of Content.  Customer acknowledges and agrees that: (i) the Owners own
all right, title and interest in and to the Content; and (ii) nothing in this
Agreement will confer in Customer any right of ownership in the Content or any
license to any Content other than the Rights expressly granted in this
Agreement.

5.2

Ownership of Licensed Media.  SendtoNews acknowledges and agrees that:  (i)
Customer owns all right, title and interest in and to the Licensed Media; and
(ii) nothing in this Agreement will confer in SendtoNews any license or right of
ownership in the Licensed Media.

Representations and Warranties and Disclaimer of Warranties

6.1

SendtoNews Representations and Warranties.  SendtoNews represents warrants and
covenants to Customer as follows:




(i)

the execution, delivery and performance by SendtoNews of this Agreement are
within its corporate power and have been duly authorized by all necessary
corporate action on its part;

(ii)

this Agreement constitutes a valid and binding agreement enforceable in
accordance with its terms and does not conflict with any other agreements to
which it is a party; and

(iii)

SendtoNews holds a redistribution license for the licensed Content.

 

6.2

Customer Representations and Warranties. Customer represents, warrants and
covenants to SendtoNews as follows:




(i)

the execution, delivery and performance by SendtoNews of this Agreement are
within its corporate power and have been duly authorized by all necessary
corporate action on its part;

(ii)

this Agreement constitutes a valid and binding agreement enforceable in
accordance with its terms and does not conflict with any other agreements to
which it is a party;

(iii)

Customer will not use any Content other than in accordance with the terms of
this Agreement; and

(iv)

Customer shall maintain adequate information technology security to ensure that
no person obtains access to the Content other than Representatives (as defined
in Section 8.1, below) of Customer who have need to access the Content in
furtherance of their responsibilities to Customer.




6.3

Disclaimer of Warranties.  Except as specifically set forth herein, neither
party makes any warranty, express or implied, with respect to the subject matter
hereof. SENDTO NEWS SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT
AND FITNESS FOR A PARTICULAR PURPOSE.  

Indemnification

7.1

SendtoNews Indemnity.  SendtoNews, at its own expense and subject to the terms
and conditions set forth below, will indemnify, defend and hold harmless
Customer, its affiliates and their respective employees, representatives,
agents, associates and affiliates (“Customer Indemnities”), against any claim,
suit, action, or other proceeding brought against Customer or any such party to
the extent based on, in connection with, or arising from SendtoNews’ breach of
any of its obligations, covenants, representations and warranties and agreements
herein; provided, however, that in any such case: (i) Customer provides
SendtoNews with prompt notice of any such claim; (ii) Customer permits
SendtoNews to assume and control the defense of such action, with counsel chosen
by SendtoNews; and (iii) Customer does not enter into any settlement or
compromise of any such claim without SendtoNews’ prior written consent, such
consent not to be unreasonably withheld, delayed or conditioned.  If SendtoNews
does not assume and control the defense of such action, then, to the extent
arising from such claim, SendtoNews will pay all costs, damages, and expenses,
including, but not limited to, actual legal fees and costs awarded against or
otherwise reasonably incurred by Customer or any indemnified party hereunder in
connection with or arising from any such claim, suit, action or proceeding.  





6

 

7.2

Customer Indemnity.  Customer, at its own expense and subject to the terms and
conditions set forth below, will indemnify, defend and hold harmless SendtoNews,
its affiliates and their respective employees, representatives, agents,
associates and affiliates, against any claim, suit, action, or other proceeding
brought against SendtoNews or any such party to the extent based on, in
connection with, or arising from Customer’s breach of any of its obligations,
covenants, representations and warranties and agreements herein; provided,
however, that in any such case: (i) SendtoNews provides Customer with prompt
notice of any such claim; (ii) SendtoNews permits Customer to assume and control
the defense of such action, with counsel chosen by Customer; and (iii)
SendtoNews does not enter into any settlement or compromise of any such claim
without Customer’s prior written consent, such consent not to be unreasonably
withheld, delayed or conditioned.  If Customer does not assume and control the
defense of such action, then, to the extent arising from such claim, Customer
will pay all costs, damages, and expenses, including, but not limited to, actual
legal fees and costs awarded against or otherwise reasonably incurred by
SendtoNews or any indemnified party hereunder in connection with or arising from
any such claim, suit, action or proceeding.

7.3

Limitation of Liability. Customer acknowledges that the provision of the Content
by SendtoNews is dependent on a variety of other service providers, such as
internet service providers, website hosting service providers, email service
providers and the like, that SendtoNews does not and cannot control.
Notwithstanding anything to the contrary herein, the total aggregate liability
of SendtoNews to Customer for any and all claims of Customer arising hereunder
(regardless of the basis of such claims, including, without limitation, claims
based on contract, breach of warranty, negligence, strict liability, tort or
otherwise) with respect any breach of this Agreement, the Content, the Rights
and the SendtoNews Marks will not exceed the lesser of: (i) the total direct
damages actually incurred by Customer Indemnitees as a direct result of such
claim; or (ii) the  total amount of monies actually paid by Customer to
SendtoNews during the period of six (6) months prior to the date that the
applicable claim arose.  Notwithstanding anything to the contrary herein, in no
event will SendtoNews be liable to Customer for any indirect, special,
incidental, consequential or punitive damages or lost profits arising from this
Agreement or the use by or inability of Customer to use the Content, the Rights
or the SendtoNews Marks.  Customer acknowledges that the above limitations of
liability in favour of SendtoNews are reasonable in the context of the Agreement
and the compensation payable by Customer to SendtoNews hereunder and form an
essential basis for SendtoNews entering into this Agreement with Customer.

Confidentiality, Limited Non-Circumvention and Injunctive Relief




7

8.1

Confidential Information. Each party agrees that all materials and information
and all copies thereof of whatever nature or medium that may be disclosed,
discovered, transmitted, collected, distributed, transferred or otherwise coming
into its knowledge (whether advertent or inadvertent) including, without
limitation, computer software, algorithms or code, business information, pricing
the methods, means, personnel, equipment, and software by and with which each
party provides its other products and services and customer lists, customer
personal information or customer personal data (collectively, the “Confidential
Information”), are confidential and are the proprietary information and trade
secrets of the disclosing party.  The terms of this Agreement shall constitute
to Confidential Information of SendtoNews.  Confidential Information shall not
include information which (a) was generally available to the public when first
disclosed hereunder or which subsequently becomes generally available to the
public other than as a result of a breach of this Agreement, (b) information
which was or comes into the possession of a party other than from the other
party without being subject to confidentiality restrictions, or (c)  information
developed by a party without use or reference to the Confidential Information of
the other party.  Subject to Section 9.2., neither party will make any public
announcement regarding the existence or content of this Agreement or otherwise
disclose the terms of this Agreement without the other party's prior written
consent, such consent not to be unreasonably withheld, delayed or conditioned.
The obligation of confidentiality will extend to each party’s Affiliates and
their respective directors, officers, employees, representatives or agents
(“Representatives”) and each party shall be responsible for the use or
disclosure of any Confidential Information by its Representatives.  Confidential
Information may be disclosed in response to a subpoena or when otherwise
required by law provided that the disclosing party shall use good faith efforts
to give the other party advanced notice of such disclose and cooperate in
restricting any disclosure to the minimum extent required by law.

8.2

Limited Non-Circumvention.  Customer acknowledges that the relationships between
Owners and SendtoNews is critical to the success of both Customer and
SendtoNews.   Customer therefore agrees that, without the prior written consent
of SendtoNews, which can be withheld in its sole and absolute discretion, during
the term of this Agreement and for a period of one (1) year thereafter, Customer
will not acquire Content directly from any Owner or Affiliate of any Owner,
where any Content of such Owner had been provided to Customer pursuant to this
Agreement at any time during the six (6) months immediately preceding the
termination of this Agreement.  Customer will also not engage, directly or
indirectly, in any transaction during the term of this Agreement and for a
period of one (1) year thereafter that is intended to circumvent the
restrictions set forth in the preceding sentence.  The foregoing shall not limit
the Customer from entering into any bona fide agreement following the
termination of this Agreement with any unaffiliated business that aggregates
third party content and agrees to supply the third party content to Customer
where such agreement is not intended to circumvent the restrictions set forth in
this Section 8.2.

8.3

Injunctive Relief.  The parties hereto acknowledge and agree that a breach of
(a) the confidentiality provisions hereof by either party, (b) the Content
restrictions contained herein by Customer or (c) the non-circumvention
provisions of Section 8.2 could result in irreparable damages to the other party
which would be impossible to compensate with damages.  Accordingly, in the event
of an actual or threatened breach of Section 8.1, Section 8.2 or of any Content
restrictions by Customer, the other party shall have the right to apply for
preliminary or injunctive relief in any appropriate jurisdiction and the other
party waives any objection to such jurisdiction or as to the venue of such
courts.  The parties hereby waive the obligation that either party post a bond
or provide other surety in connection with any injunctive or equitable relief
and where the posting of a bond is not waiveable agree that a bond in the amount
of $1,000 is reasonable.

Miscellaneous Provisions

9.1

Notices. All notices, requests and other communications called for by this
Agreement will be in writing and delivered by personal delivery, overnight
courier, or machine confirmed facsimile transmission and will be deemed to have
been given upon personal delivery, one business day after deposit with express
courier, or upon machine confirmation of receipt of facsimile as follows:





8

 

if to Customer:

Syndicore Asia Limited

Flat 1010, Miramar Tower, 132 Nathan Road

Tsim Sha Tsui, Kowloon, Hong Kong




Facsimile No.:(852) 3020-9221

Attention: C.E.O

 

 if to SendtoNews:




SendtoNews Video Incorporated

1111 Wharf Street,

Victoria, B.C.

V8W 1T7

Facsimile No.: (877) 211-2946

Attention:  C.O.O.




With a copy to:




Pedley & Millin, PLLC

3773 Cherry Creek North Drive, Suite 575

Denver, Colorado

Facsimile No.:  (502) 214-3121

Email:  dpedley@pedleymillin.com

Attention:  David Pedley, Esq.

or to such other addresses as either party will specify in writing  to the
other.  Notice by any other means will be deemed made when actually received by
the party to which notice is provided.

9.2

Joint Partnership Announcement.  Each Party agrees to issue a press release
announcing the partnership, which can be in the form of a joint news release or
individual press releases.  The Customer agrees to publish partnership news
announcement in all their media properties with SendtoNews.com included/link.

9.3

Miscellaneous Provisions. This Agreement will bind and inure to the benefit of
each party's permitted successors and assigns. Neither party will assign this
Agreement, in whole or in part, without the written consent of the other party.
Any attempt to assign this Agreement other than in accordance with this
provision will be null and void. This Agreement will be governed by and
construed in accordance with the laws of the Province of British Columbia and
the federal laws of Canada applicable therein, without reference to conflicts of
law rules, and without regard to its location of execution or performance.  In
the event of any unresolved dispute or proceeding arising out of or in respect
of this Agreement, the parties hereby irrevocably submit to the exclusive
original jurisdiction of the Supreme Court of British Columbia, Vancouver
Registry. The prevailing party shall be entitled to an award of its legal fees
and expenses in connection with any litigation between the parties.  Neither
this Agreement, nor any terms and conditions contained herein may be construed
as creating or constituting a partnership, joint venture, or employment. This
Agreement may only be modified,





9













or any rights under it waived, by a written document executed by both parties.
 Any failure of any party hereto to comply with any obligation, covenant,
agreement or condition herein may only be waived in writing by the other parties
hereto, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any party hereto, such
consent will be given in writing. No waiver of any of the provisions of this
Agreement will be deemed or will constitute a waiver of any other provisions
hereof (whether or not similar), nor will any such waiver constitute a
continuing waiver unless otherwise expressly so provided. All dollar amounts
herein are U.S. dollars unless otherwise expressly agreed to in writing.  This
Agreement, together with its Schedules, Exhibits and any other documents
specifically referred to herein and which are incorporated by reference herein
are the complete and exclusive agreement between the parties with respect to the
subject matter hereof, superseding and replacing any and all prior agreements,
communications, and understandings, both written and oral, regarding such
subject matter. Each party hereto agrees to act in good faith with respect to
the other party or parties hereto in exercising its rights and discharging its
obligations under this Agreement.  Each party further agrees to use reasonable
efforts to ensure that the purposes of this Agreement are realized and to take
all further steps as are reasonably necessary to implement the provisions of
this Agreement.  Each party hereto agrees to execute, deliver and file whatever
document or instrument is reasonably necessary or advisable to realize the
purposes of this Agreement. This Agreement may be executed in any number of
counterparts, all of which taken together will constitute a single instrument.
 Execution and delivery of this Agreement may be evidenced by facsimile
transmission.

[Signatures on Next Following Page]




 

 

 

 

 

 

10




IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute and deliver this Agreement, to have effect as of the
Effective Date.

SendtoNews Video Incorporated

Syndicore Asia Limited




Per: ________________________

Per: ____________________________

Authorized Signatory

Authorized Signatory




Print Name:__________________

Print Name:______________________




Date:_______________________

Date:___________________________








11







SENDTONEWS LICENSE AGREEMENT FOR MEDIA

Schedule A

This Schedule is hereby incorporated by reference and forms part of the
SendtoNews License Agreement For Print Media between Syndicore Asia Limited and
SendtoNews Video Incorporated.  

Content

Content and/or embeded codes are accessed via the SendToNews platform.  Customer
will be provided account login, sufficient training and support to be able to
use, navigate and download available content.

The Advanced Media player embeded code will be made available to Customer by the
SendtoNews support staff.  This player will serve content channels as requested
by the client. This content will be dynamically updated by SendtoNews, via the
Advanced Media player, as soon as new Content is available. The player is
capable of being customized to suit the customer requirements, (size of the
player, with/without tabs, number of channels, some color changes).  By using
the player Customer may request performance reports which indicated the number
of video views and embeded player loads.

Automated delivery is available to Customers who want close integration of their
system with the SendtoNews content. This can be archived via the RSS and MRSS
data feeds. The feeds contain links to the videos and all other meta data
necessary to import into all major video content management systems.
Additionally, Customer can request customization of the feeds.  These feeds are
provided via a standard url, which the customers uses to pull the data from the
SentoNews servers. If required, the content xml meta data can be pushed to
Customer’s servers. The feeds are unique to Customer and Customer may not be
disclosed or shared to any third party not related to Customer.

Delivery/Materials/Elements/Services

The SendtoNews Advanced Media Player will deliver content in multi bit-rate
format suitable for a range of end users and their bandwidth. The player is
fully compatible with all major browsers and platforms (iOS, Android, Windows,
MacOS).  Alternatively SendtoNews will provide the Content in MP4 format. .

Initial Term

The Initial Term of this Agreement will commence on the Effective Date in the
Agreement and will terminate December 15, 2015

Extension Terms

Each Extension Term of this Agreement will be of 1 year and will renew
automatically unless otherwise specified.





12





